ORDER

Attorney Rodd A. Theiler has petitioned for the voluntary revocation of his license to practice law, pursuant to SCR 21.10, in response to allegations of professional misconduct which he stated he could not successfully defend against. On June 30, 1989 the Board of Attorneys Professional Responsibility (Board) filed its report recommending that the petition be granted.
Attorney Theiler was admitted to practice law in Wisconsin in 1984 and practices in Madison. He has not *601previously been the subject of a disciplinary proceeding. The Board had alleged that Attorney Theiler continued to represent a client on an insurance claim after he became employed with the insurer, on whose behalf he acted on the claim. Using an assumed name, Attorney Theiler filed an action on his client's behalf, signed the assumed name on the settlement document and issued a check from the insurer payable to the person whose name he had assumed, forged that person's endorsement on the check and converted the proceeds to his own use.
In another matter, acting on behalf of the insurer, Attorney Theiler negotiated a settlement of a claim and issued a check in the amount of $13,500 payable to the claimant's attorney. Although that amount represented the total settlement, Attorney Theiler issued two other checks totaling $7,000 payable to the claimant's attorney. The latter checks were purportedly endorsed by the attorney payable to a long-time acquaintance of Attorney Theiler and the proceeds were deposited in that person's account.
In a third matter, Attorney Theiler negotiated a settlement of a claim against the insurer whom he represented, issued a company check in an amount $2,000 more than the settlement and, when the claimant's attorney pointed out the discrepancy, suggested that the attorney return the $2,000 overpayment by check payable to himself. When the attorney declined to do so, Attorney Theiler issued two checks payable to the claimant's attorney, one in the amount of the settlement and the other in the amount of $2,000. The $2,000 check was purportedly endorsed by the attorney payable to the long-time acquaintance of Attorney Theiler and the proceeds were deposited into that person's account.
In its report on the voluntary revocation petition, the Board states that it has confirmed that Attorney *602Theiler has made restitution of all funds the Board could establish he had converted.
IT IS ORDERED that the petition for license revocation is granted and the license of Rodd A. Theiler to practice law in Wisconsin is revoked, effective the date, of this order.
IT IS FURTHER ORDERED that Rodd A. Theiler comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
DAY and BABLITCH, JJ., took no part.
Marilyn L. Graves
Clerk of Supreme Court

See Callaghan's Wisconsin Digest, same topic and section number.